DETAILED ACTION
1.	Claims 1, 4-15 and 18-20 of U.S. Application 16/950010 filed on January 19, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on November 17, 2020 and May 5, 2022 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
4.	Claim 1 is objected to because of the following informalities:  
Claim 1, line 9, “the motor” should be -- the electric motor --.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hehn et al (Hehn) (U.S. PGPub No. 20200080470) in view of Leroy et al (Leroy) (U.S. PGPub No. 20190149017).

Regarding claim 1, Hehn teaches (see figs. 4 and 6 below) a motor assembly (220) for an e-boosting device (Abstract; ¶ 38) comprising: 
a motor case (228) (¶ 38); 
a motor cavity (208, fig. 3) within the motor case (228) configured to receive an electric motor (222) that is configured to drivingly rotate a rotor (226) about an axis of rotation (¶ 38; ¶ 39); 
a through-hole (284, 290) defined by the motor case (228) (¶ 54; ¶ 59); and 
the motor case (228) configured to be received in an outer housing (202) to cooperatively define a coolant jacket (263, 265, 267) with the outer housing (202) (¶ 32; ¶ 42; ¶ 52), 
the coolant jacket (263, 265, 267) including a fluid flow path defined partly by the through-hole (284, 290) (¶ 52 to ¶ 54; ¶ 59), 
the motor case (228) defining a shell portion (232) that covers over the motor (222) and a projecting portion (253, 255) that projects from the shell portion (232) in an outboard direction, the through-hole (284, 290) being defined at least partly by the projecting portion (253, 255) (¶ 40; ¶ 52 to ¶ 60).

    PNG
    media_image1.png
    608
    843
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    591
    661
    media_image2.png
    Greyscale

Hehn does not explicitly teach the shell portion and the projecting portion being made of different materials.
However, Leroy teaches (see fig. 2 below) the shell portion (12) and the projecting portion (42) being made of different materials (shell portion 12 made of aluminum, see ¶ 47 and ¶ 48; projection portion 42 made of plastic, see ¶ 66 and ¶ 58) in order to provide improved heat transfer and improved sealing (Leroy, ¶ 5; ¶ 25; ¶ 48; ¶ 57).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hehn and provide the shell portion and the projecting portion being made of different materials as taught by Leroy in order to provide improved heat transfer and improved sealing (Leroy, ¶ 5; ¶ 25; ¶ 48; ¶ 57).

    PNG
    media_image3.png
    542
    745
    media_image3.png
    Greyscale

Regarding claim 4/1, Hehn in view of Leroy teaches the device of claim 1 but does not explicitly teach the shell portion is made of a metallic material and the projecting portion is made of a polymeric material.
However, Leroy further teaches (see fig. 2 above) the shell portion (12) is made of a metallic material and the projecting portion (42) is made of a polymeric material (shell portion 12 made of aluminum, see ¶ 47 and ¶ 48; projection portion 42 made of plastic, see ¶ 66 and ¶ 58) in order to provide improved heat transfer and improved sealing (Leroy, ¶ 5; ¶ 25; ¶ 48; ¶ 57).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hehn in view of Leroy and provide the shell portion is made of a metallic material and the projecting portion is made of a polymeric material as further taught by Leroy in order to provide improved heat transfer and improved sealing (Leroy, ¶ 5; ¶ 25; ¶ 48; ¶ 57).
Regarding claim 5/1, Hehn in view of Leroy teaches the device of claim 1, Hehn further teaches (see figs. 4 and 6 above) the projecting portion (253, 255) is configured to cooperatively define a fluid boundary with the outer housing (202) for a coolant in the coolant jacket (263, 265, 267) (¶ 52 to ¶ 60).
Regarding claim 6/5/1, Hehn in view of Leroy teaches the device of claim 5 but does not explicitly teach a sealing member that seals to the projecting portion and the outer housing to define a sealed fluid boundary.
However, Leroy further teaches a sealing member (31) that seals to the projecting portion (42) and the outer housing (23) to define a sealed fluid boundary (fig. 3; ¶ 49; ¶ 50) in order to prevent leaks (Leroy, ¶ 50).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hehn in view of Leroy and provide a sealing member that seals to the projecting portion and the outer housing to define a sealed fluid boundary as further taught by Leroy in order to prevent leaks (Leroy, ¶ 50).
Regarding claim 7/1, Hehn in view of Leroy teaches the device of claim 1, Hehn further teaches (see figs. 4 and 6 above) the projecting portion (253, 255) includes an attached area (see annotated fig. 6 above) that is attached to an outer surface of the shell portion (232); wherein the projecting portion (253, 255) includes a detached area (see annotated fig. 6 above) that extends from the attached area (see annotated fig. 6 above) and that is spaced apart in the outboard direction from the outer surface to at least partly define the through-hole (284, 290) (¶ 40; ¶ 52 to ¶ 60).
Regarding claim 8/7/1, Hehn in view of Leroy teaches the device of claim 7, Hehn further teaches (see figs. 4 and 6 above) wherein the detached area (see annotated fig. 6 above) extends in a circumferential direction about the axis (¶ 40; ¶ 52 to ¶ 60).
Regarding claim 9/7/1, Hehn in view of Leroy teaches the device of claim 7, Hehn further teaches (see figs. 4 and 6 above) wherein the attached area (see annotated fig. 6 above) projects in the radial direction relative to the axis in the outboard direction (fig. 6; ¶ 40; ¶ 52 to ¶ 60).
Regarding claim 10/1, Hehn in view of Leroy teaches the device of claim 1, Hehn further teaches (see figs. 4 and 6 above) the through-hole (284, 290) extends longitudinally through the motor case (228) with respect to the axis (¶ 40; ¶ 52 to ¶ 60).
Regarding claim 11/1, Hehn in view of Leroy teaches the device of claim 1, Hehn further teaches (see figs. 4 and 6 above) the motor case (228) includes a first casing member (see annotated fig. 4 above) and a second casing member (see annotated fig. 4 above) that are attached to cooperatively define the motor cavity; wherein the first casing member (see annotated fig. 4 above) includes a first shell portion (see annotated fig. 4 above) and a first projecting portion (255); wherein the second casing member (see annotated fig. 4 above) includes a second shell portion (see annotated fig. 4 above) and a second projecting portion (253); and wherein the through-hole (284) is defined between the second shell portion (see annotated fig. 4 above) and the second projecting portion (253) (¶ 40; ¶ 52 to ¶ 60).
Hehn in view of Leroy do not explicitly teach a first shell portion and a first projecting portion made of different materials and a second shell portion and a second projecting portion made of different materials.
However, Leroy further teaches (see fig. 2 above) a first shell portion (23, 24) and a first projecting portion (54, fig. 5) made of different materials and a second shell portion (other part of elements 23, 24) and a second projecting portion (54) made of different materials (shell 23, 24 can be formed into 2 parts and assembled together, one part will be the first shell and the other part is the second shell portion see ¶ 48) (shell portion 23, 24 made of aluminum, see ¶ 47 and ¶ 48; projection portions 54 made of plastic, see ¶ 66 and ¶ 58) in order to provide improved heat transfer and improved sealing (Leroy, ¶ 5; ¶ 25; ¶ 48; ¶ 57).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hehn in view of Leroy and provide a first shell portion and a first projecting portion made of different materials and a second shell portion and a second projecting portion made of different materials as further taught by Leroy in order to prevent leaks (Leroy, ¶ 50).
Regarding claim 12/11/1, Hehn in view of Leroy teaches the device of claim 11 but does not explicitly teach the first shell portion is made of metal and the first projecting portion is made of a polymer; wherein the second shell portion is made of metal and the second projecting portion is made of a polymer.
However, Leroy further teaches (see fig. 2 above) teach the first shell portion (23, 24) is made of metal and the first projecting portion (54) is made of a polymer; wherein the second shell portion (other part 23, 24) is made of metal and the second projecting portion (54) is made of a polymer (shell 23, 24 can be formed into 2 parts and assembled together, one part will be the first shell and the other part is the second shell portion see ¶ 48) (shell portion 23, 24 made of aluminum, see ¶ 47 and ¶ 48; projection portions 54 made of plastic, see ¶ 66 and ¶ 58) in order to provide improved heat transfer and improved sealing (Leroy, ¶ 5; ¶ 25; ¶ 48; ¶ 57).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hehn in view of Leroy and provide the first shell portion is made of metal and the first projecting portion is made of a polymer; wherein the second shell portion is made of metal and the second projecting portion is made of a polymer as further taught by Leroy in order to prevent leaks (Leroy, ¶ 50).
Regarding claim 13/11/1, Hehn in view of Leroy teaches the device of claim 11, but does not explicitly teach the first shell portion is made of metal and the first projecting portion is made of a polymer; wherein the second shell portion is made of metal and the second projecting portion is made of a polymer.
However, Leroy further teaches (see fig. 2 above) the first shell portion (23, 24) is made of metal and the first projecting portion (54, fig. 5) is made of a polymer; wherein the second shell portion (other element 23, 24) is made of metal and the second projecting portion (54) is made of a polymer (shell 23, 24 can be formed into 2 parts and assembled together, one part will be the first shell and the other part is the second shell portion see ¶ 48) (shell portion 23, 24 made of aluminum, see ¶ 47 and ¶ 48; projection portions 54 made of plastic, see ¶ 66 and ¶ 58) in order to provide improved heat transfer and improved sealing (Leroy, ¶ 5; ¶ 25; ¶ 48; ¶ 57).
Therefore, it would have been obvious to a person having ordinary skill in the 230art before the effective filing date of the claimed invention to modify the device of Hehn in view of Leroy and provide the first shell portion is made of metal and the first projecting portion is made of a polymer; wherein the second shell portion is made of metal and the second projecting portion is made of a polymer as further taught by Leroy in order to prevent leaks (Leroy, ¶ 50).
Regarding claim 14/1, Hehn in view of Leroy teaches the device of claim 1, Hehn further teaches (see figs. 4 and 6 above) the motor case (228) includes an end face (230) that extends radially relative to the axis (108) and a side that extends about the axis; wherein the coolant jacket (263, 265, 267) includes an end chamber partly defined by the end face (230) and a side chamber partly defined by the side of the motor case (228); and wherein the through-hole (284, 290) fluidly connects the end chamber and the side chamber (fig. 7; ¶ 40; ¶ 52 to ¶ 60).
Regarding claim 15, Hehn teaches (see figs. 4 and 6 above) a method of manufacturing an e-boosting device (Abstract; ¶ 8) comprising: 
providing an electric motor (222) that is configured to drivingly rotate a rotor (226); forming a motor case (228) to include a shell portion (232) and a projecting portion (253, 255) that projects from the shell portion (232) in an outboard direction (¶ 38; ¶ 39; ¶ 63; claim 19; ¶ 40; ¶ 52 to ¶ 60), 
including forming a through-hole (284, 290) that is defined at least partly by the projecting portion (253, 255); encasing the electric motor (222) within a motor cavity of the motor case (228); disposing the motor cavity within an outer housing (202) to define a coolant jacket (263, 265, 267) of a cooling system, the coolant jacket (263, 265, 267) cooperatively defined by the outer housing (202) and the motor case (228), the coolant jacket (263, 265, 267) including a fluid passage defined by the through-hole (284, 290) (¶ 38; ¶ 39; ¶ 63; claims 19 and 20; ¶ 40; ¶ 52 to ¶ 60).
Hehn does not explicitly teach including forming the shell portion from a first material and forming the projecting portion from a second material that is different from the first material. 
However, Leroy teaches (see fig. 2 above) forming the shell portion (12) from a first material (shell portion 12 made of aluminum, see ¶ 47 and ¶ 48) and forming the projecting portion (42) from a second material (projection portion 42 made of plastic, see ¶ 66 and ¶ 58) that is different from the first material (p 47; p 48; p 66; p 58) in order to provide improved heat transfer and improved sealing (Leroy, ¶ 5; ¶ 25; ¶ 48; ¶ 57).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hehn and provide forming the shell portion from a first material and forming the projecting portion from a second material that is different from the first material as taught by Leroy in order to provide improved heat transfer and improved sealing (Leroy, ¶ 5; ¶ 25; ¶ 48; ¶ 57).
Regarding claim 18/15, Hehn in view of Leroy teaches the method of claim 15 but does not explicitly teach forming the shell portion from a metallic material and forming the projecting portion from a polymeric material.
However, Leroy further teaches (see fig. 2 above) forming the shell portion (12) from a metallic material and forming the projecting portion (42) from a polymeric material (shell portion 12 made of aluminum, see ¶ 47 and ¶ 48; projection portion 42 made of plastic, see ¶ 66 and ¶ 58) in order to provide improved heat transfer and improved sealing (Leroy, ¶ 5; ¶ 25; ¶ 48; ¶ 57).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hehn in view of Leroy and provide forming the shell portion from a metallic material and forming the projecting portion from a polymeric material as further taught by Leroy in order to provide improved heat transfer and improved sealing (Leroy, ¶ 5; ¶ 25; ¶ 48; ¶ 57).
 Regarding claim 19/15, Hehn in view of Leroy teaches the method of claim 15 but does not explicitly teach providing a sealing member that seals to the projecting portion and the outer housing to define a fluid boundary for the coolant.
However, Leroy further teaches providing a sealing member (31) that seals to the projecting portion (42) and the outer housing (23) to define a fluid boundary for the coolant (fig. 3; ¶ 49; ¶ 50) in order to prevent leaks (Leroy, ¶ 50).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hehn in view of Leroy and provide a sealing member that seals to the projecting portion and the outer housing to define a fluid boundary for the coolant as further taught by Leroy in order to prevent leaks (Leroy, ¶ 50).
Regarding claim 20/15, Hehn in view of Leroy teaches the device of claim 15, Hehn further teaches (see figs. 4 and 6 above) the motor case (228) includes an end face (230) that extends radially relative to the axis (108) and a side that extends about the axis; wherein the coolant jacket (263, 265, 267) includes an end chamber partly defined by the end face (230) and a side chamber partly defined by the side of the motor case (228); and wherein the through-hole (284, 290) fluidly connects the end chamber and the side chamber (fig. 7; ¶ 40; ¶ 52 to ¶ 60).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (U.S. PGPub No. 20210273520) teaches a motor having dual flow paths of an oil-water composite cooling method, the motor comprising: a motor housing accommodating a stator and a rotor therein; and the dual flow paths formed inside the motor housing so as to cool the stator and the rotor by means of the oil-water composite cooling method, wherein the dual flow paths comprise: an oil flow path formed in a spiral shape such that oil flows inside a wall body of the motor housing; and a cooling water flow path formed in a spiral shape such that cooling water flows inside the wall body of the motor housing, and can improve cooling efficiency and cooling performance.
Kirtley (U.S. Patent No. 5852865) teaches a method for fabricating a stator of an induction motor having a cooling jacket extending around the stator, the method including the steps of welding a channel upper surface and a channel lower surface to an inner channel side surface to create a cooling jacket, coating the inner diameter of the cooling jacket with an oxide layer, heating the cooling jacket to expand the cooling jacket, sliding the cooling jacket over the stator, and cooling the cooling jacket to contact the cooling jacket into positive engagement with the stator such that the cooling jacket is fixedly secured thereto.
Yasuda (U.S. PGPub No. 20190273420) teaches rotary electric machine having a rotor that rotates integrally with a rotary shaft. A stator is mounted outside the rotor in a radial direction. A stator core of the stator is wound by a coil and a coil end of the coil exposed to an outside from an end portion of the stator core is cooled by a liquid coolant. A coil end cover is formed of an insulating material and configured to cover an outer circumference of an upper region of the coil end is provided. A liquid coolant passage through which a liquid coolant flows toward the coil end is provided in the coil end cover. A portion of the liquid coolant passage is provided to come into contact with an end surface of the stator core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834